— Appeal by defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered August 1, 1979, as amended August 5, 1980, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial of a motion to suppress certain physical evidence (Eiber, J.). By order dated December 7, 1981, this court reversed the judgment, as amended, and granted the motion to suppress, on the ground that police entry into defendant’s apartment to secure the premises, following his arrest, until a search warrant could be obtained, had been illegal and was not justified by exigent circumstances (People v Arnau, 85 AD2d 607). By order dated December 15,1982, the Court of Appeals reversed this court’s order, on the law, and remitted the case here for a determination of the facts pursuant to CPL 470.25 (subd 2, par [d]) and 470.40 (subd 2, par [b]) (58 NY2d 27). Upon consideration of the facts, the judgment rendered August 1, 1979, as amended August 5, 1980, is affirmed. No opinion. Mangano, J. P., Thompson, Weinstein and Bracken, JJ., concur.